DETAILED ACTION
This office action is in response to the amendments filed on 3/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 3/22/2022, responding to the office action mailed on 12/22/2021, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 13-20 and 23 are currently pending in this application. Claims 2-12 and 21-22 have been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/9/2019, 7/1/2021 and 12/28/2021 are being considered by the examiner.
	Allowable Subject Matter
Claims 1, 13-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 13-20 and 23 have been fully considered and are persuasive.  The rejection of claims 1, 13-20 and 23 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a display device, comprising: a substrate; a transistor on the substrate, wherein the transistor comprises a gate electrode, a gate insulating layer, a semiconductor layer, and a first wiring; a planarizing insulating film on the transistor; an organic light-emitting element on the planarizing insulating film, wherein the organic light-emitting element comprises a first electrode, an organic light-emitting layer, and a second electrode; an inter-electrode insulating film on the planarizing insulating film, wherein a portion of the first electrode is separated from a portion of the organic light-emitting layer by the inter-electrode insulating film, the portion of the organic light-emitting layer is on the inter-electrode insulating film, and the portion of the organic light-emitting layer covers an entire upper surface of the inter-electrode insulating film; a second wiring on the substrate, wherein the second wiring is a stacked structure of a first layer and a second layer, the first layer is a same layer of the gate electrode, the second layer and the first wiring are portions of a metal layer, the metal layer is between the substrate and the planarizing insulating film, and the organic light-emitting layer is separated on a top surface of the second layer of the second wiring; and a third wiring on the planarizing insulating film, wherein the third wiring is a same layer of the first electrode, the third wiring is in contact with the top surface of the second wiring via a contact hole in the planarizing insulating film, an opening in the inter-electrode insulating film communicates with the contact hole in the planarizing insulating film, the organic light-emitting layer extends into the opening in the inter-electrode insulating film.
The combination of Hayashi (US 2009/0153046) in view of Miyagi (US 2007/0257602) and in further view of Kang (US 8,536,580) show most aspects of the present invention. However, the references fail to show features of wherein the organic light-emitting layer further extends into the contact hole in the planarizing insulating film, and the organic light-emitting layer covers the gate insulating layer.
Furthermore, as noted in the amendments in regards to claim 13, the claimed invention requires an electronic apparatus, comprising: a display device that comprises: a substrate; a transistor on the substrate, wherein the transistor comprises a gate electrode, a gate insulating layer, a semiconductor layer, and a first wiring; a planarizing insulating film on the transistor; an organic light-emitting element on the planarizing insulating film, wherein the organic light-emitting element comprises a first electrode, an organic light- emitting layer, and a second electrode; an inter-electrode insulating film on the planarizing insulating film, wherein a portion of the first electrode is separated from a portion of the organic light-emitting layer by the inter-electrode insulating film, the portion of the organic light-emitting layer is on the inter-electrode insulating film, and the portion of the organic light-emitting layer covers an entire upper surface of the inter-electrode insulating film; a second wiring on the substrate, wherein the second wiring is a stacked structure of a first layer and a second layer, the first layer is a same layer of the gate electrode, the second layer and the first wiring are portions of a metal layer, the metal layer is between the substrate and the planarizing insulating film, and the organic light-emitting layer is separated on a top surface of the second layer of the second wiring; and a third wiring on the planarizing insulating film, wherein the third wiring is a same layer of the first electrode, the third wiring is in contact with the top surface of the second wiring via a contact hole in the planarizing insulating film, an opening in the inter-electrode insulating film communicates with the contact hole in the planarizing insulating film and the organic light-emitting layer extends into the opening in the inter-electrode insulating film.
The combination of Hayashi (US 2009/0153046) in view of Miyagi (US 2007/0257602) and in further view of Kang (US 8,536,580) show most aspects of the present invention. However, the references fail to show features of wherein the organic light-emitting layer further extends into the contact hole in the planarizing insulating film, and the organic light-emitting layer covers the gate insulating layer. 
 Furthermore, as noted in the amendments in regards to claim 23, the claimed invention requires a display device, comprising: a substrate; a transistor on the substrate, wherein the transistor comprises a gate electrode, a gate insulating layer, a semiconductor layer, and a first wiring; a planarizing insulating film on the transistor; an organic light-emitting element on the planarizing insulating film, wherein the organic light-emitting element comprises a first electrode, an organic light-emitting layer, and a second electrode, the organic light-emitting layer extends to a contact hole in the planarizing insulating film, and the organic light-emitting layer covers a portion of the gate insulating layer; an inter-electrode insulating film on the planarizing insulating film, a portion of the first electrode is separated from a portion of the organic light-emitting layer by the inter-electrode insulating film, and the portion of the organic light-emitting layer is on an upper surface of the inter-electrode insulating film, a second wiring on the substrate; and a third wiring on the planarizing insulating film, wherein the first wiring and the second wiring are portions of a first metal layer, the first metal layer is between the substrate and the planarizing insulating film.
The combination of Hayashi (US 2009/0153046) in view of Miyagi (US 2007/0257602) and in further view of Kang (US 8,536,580) show most aspects of the present invention. However, the references fail to show features of the third wiring is a same layer of the first electrode, the third wiring is in contact with a top surface of the second wiring via the contact hole in the planarizing insulating film, and the second electrode is electrically connected to the second wiring.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein the organic light-emitting layer further extends into the contact hole in the planarizing insulating film, and the organic light-emitting layer covers the gate insulating layer
In regards to claim 13; features of wherein the organic light-emitting layer further extends into the contact hole in the planarizing insulating film, and the organic light-emitting layer covers the gate insulating layer.
In regards to claim 23; features of the third wiring is a same layer of the first electrode, the third wiring is in contact with a top surface of the second wiring via the contact hole in the planarizing insulating film, and the second electrode is electrically connected to the second wiring.
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     
/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814